     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 1 of 10 Page ID #:1




 1    RACHEL E. KAUFMAN (CAL BAR NO. 259353)
      KAUFMAN P.A.
 2    400 NW 26th Street
 3    Miami, FL 33127
      Telephone: (305) 469-5881
 4    rachel@kaufmanpa.com
 5    Attorney for Plaintiff and the Putative Class
 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11
      MARK AUSSIEKER, individually
      and on behalf of all others similarly
12    situated,
13
                                                   CLASS ACTION
                   Plaintiff,
14                                                 JURY TRIAL DEMAND
15
      v.

16    VERCY L.L.C., a California limited
17    liability company,

18                 Defendant.
19

20

21          1.    Plaintiff Mark Aussieker (“Plaintiff”) brings this action to enforce the
22
      consumer-privacy provisions of the Telephone Consumer Protection Act
23
      (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in response to
24

25    widespread public outrage about the proliferation of automated and prerecorded
26
      telephone calls, which, Congress found, were rightly regarded as an invasion of
27
      privacy. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).
28
                                               1
                                 CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 2 of 10 Page ID #:2




 1
            2.     Plaintiff alleges that Vercy L.L.C. made prerecorded voice

 2    telemarketing calls to Plaintiff and other putative class members without their
 3
      consent using an artificial voice.
 4

 5
            3.     The Plaintiff and putative class members never consented to receive

 6    these calls. Because prerecorded voice marketing campaigns generally place calls
 7
      to hundreds of thousands or even millions of potential customers en masse, the
 8

 9    Plaintiff brings this action on behalf of a proposed nationwide class of other

10    persons who received illegal robocalls from or on behalf of the Defendant.
11
            4.     A class action is the best means of obtaining redress for the
12

13    Defendant’s wide-scale illegal telemarketing and is consistent both with the

14    private right of action afforded by the TCPA and the fairness and efficiency goals
15
      of Rule 23 of the Federal Rules of Civil Procedure.
16

17                                            Parties

18          5.     Plaintiff, Mark Aussieker, resides in California.
19
            6.     Defendant Vercy L.L.C. is a California limited liability company with
20

21    its principal place of business within this district.
22
                                      Jurisdiction & Venue
23

24          7.     The Court has federal question subject matter jurisdiction over these
25
      TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).
26

27          8.     The Court has personal jurisdiction over the Defendant because it
28
                                                  2
                                   CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 3 of 10 Page ID #:3




 1
      engaged in telemarketing conduct from this District.

 2          9.       Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial
 3
      part of the events or omissions giving rise to the claim occurred in this District, as
 4

 5
      the robocalls were made from this District.

 6
                                       TCPA Background
 7

 8          10.      The TCPA makes it unlawful “to make any call (other than a call
 9
      made for emergency purposes or made with the prior express consent of the called
10

11
      party) using an automatic telephone dialing system or an artificial or prerecorded

12    voice … to any telephone number assigned to a … cellular telephone service.”
13
      See 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to
14

15    persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.

16    § 227(b)(3).
17
            11.      According to findings by the Federal Communication Commission
18

19    (“FCC”), the agency Congress vested with authority to issue regulations

20    implementing the TCPA, such calls are prohibited because, as Congress found,
21
      automated or prerecorded telephone calls are a greater nuisance and invasion of
22

23    privacy than live solicitation calls, and such calls can be costly and inconvenient.

24          12.      The FCC also recognized that “wireless customers are charged for
25
      incoming calls whether they pay in advance or after the minutes are used.” In re
26

27    Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG
28
                                                3
                                   CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 4 of 10 Page ID #:4




 1
      Docket No. 02-278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

 2          13.   While “prior express consent” is required for all automated and
 3
      prerecorded calls, in 2013, the FCC required “prior express written consent” for all
 4

 5
      such telemarketing calls to wireless numbers and residential lines. Specifically, it

 6    ordered that:
 7
            [A] consumer’s written consent to receive telemarketing robocalls must
 8          be signed and be sufficient to show that the consumer: (1) received
 9          “clear and conspicuous disclosure” of the consequences of providing
            the requested consent, i.e., that the consumer will receive future calls
10          that deliver prerecorded messages by or on behalf of a specific seller;
11          and (2) having received this information, agrees unambiguously to
            receive such calls at a telephone number the consumer designates.[] In
12          addition, the written agreement must be obtained “without requiring,
13          directly or indirectly, that the agreement be executed as a condition of
            purchasing any good or service.[]”
14

15    In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

16    1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
17
            14.       “Telemarketing” is defined as “the initiation of a telephone call or
18

19    message for the purpose of encouraging the purchase or rental of, or investment in,

20    property, goods, or services, which is transmitted to any person.” 47 C.F.R. §
21
      64.1200(f)(12).
22

23          15.   Encouraging people to hold telemarketers accountable on behalf on
24    their fellow Americans, the TCPA provides a private cause of action to persons
25
      who receive such calls. 47 U.S.C. § 227(b)(3).
26

27

28
                                                  4
                                    CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 5 of 10 Page ID #:5




 1
                                        Factual Allegations

 2          16.    Vercy offers tax relief services.
 3
            17.    To sell its products and services, Vercy relies on telemarketing.
 4

 5
            18.    One of the telemarketing strategies used by Defendant involves the

 6    use of prerecorded messages to solicit potential customers to use its services.
 7
            19.    While such automated technology may save time and money for
 8

 9    Vercy’s telemarketing efforts, it violates the privacy rights of the Plaintiff and

10    putative class.
11
      Calls to Plaintiff Aussieker
12

13          20.    Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

14          21.    Mr. Aussieker’s telephone number, 916-XXX-XXXX is registered to a
15
      cellular telephone service.
16

17          22.    Vercy called Mr. Aussieker on his cellular telephone with a pre-

18    recorded message on March 19, 2021.
19
            23.    The purpose of the call was to sell Vercy’s services to Mr. Aussieker
20

21    in exchange for a fee.
22          24.    Confirming that Vercy made the call and was offering its services,
23
      Mr. Aussieker responded to the prerecorded voice’s questions to be transferred to
24

25    a live person.
26          25.    Once transferred, Mr. Aussieker was connected with “Justin”.
27
            26.    “Justin” sent a text message to Mr. Aussieker confirming that Vercy’s
28
                                                 5
                                     CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 6 of 10 Page ID #:6




 1
      services were being offered.

 2          27.     Defendant’s calls invaded Plaintiff’s privacy and intruded upon his
 3
      right to seclusion. The calls frustrated and upset Plaintiff by interrupting his daily
 4

 5
      life and wasting his time.

 6          28.     Plaintiff did not provide prior express written consent to receive
 7
      Defendant’s calls prior to the receipt of the calls.
 8

 9                                   Class Action Allegations

10          29.        As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules
11
      of Civil Procedure, Plaintiff brings this action on behalf of a class of all other
12

13    persons or entities similarly situated throughout the United States.

14          30.        The Class of persons Plaintiff propose to represent is tentatively
15
      defined as:
16

17                  Robocall Class: All persons within the United States to whom:
                    (a) Defendant and/or a third party acting on their behalf, made
18                  one or more non-emergency telephone calls; (b) to their cellular
19                  telephone number; (c) using an artificial or prerecorded voice;
                    and (d) at any time in the period that begins four years before the
20                  date of the filing of this Complaint to trial.
21
            31.        Excluded from the Class are counsel, the Defendant, and any
22

23    entities in which the Defendant have a controlling interest, the Defendant’s agents
24    and employees, any judge to whom this action is assigned, and any member of
25
      such judge’s staff and immediate family.
26

27          32.        The Class as defined above is identifiable through phone records
28
                                                 6
                                   CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 7 of 10 Page ID #:7




 1
      and phone number databases.

 2          33.       The potential Class members number at least in the thousands.
 3
      Individual joinder of these persons is impracticable.
 4

 5
            34.       The Plaintiff Aussieker is a member of the Robocall Class.

 6          35.       There are questions of law and fact common to Plaintiff and to the
 7
      proposed Class, including but not limited to the following:
 8

 9                 a. Whether Defendant violated the TCPA by using artificial and/or

10    prerecorded calls to contact putative class members’ cellular telephones;
11
                   b. Whether Defendant placed calls without obtaining the recipients’
12

13    prior express consent for the calls;

14                 c. Whether the Plaintiff and the class members are entitled to
15
      statutory damages because of Defendant’s actions.
16

17          36.       The Plaintiff’s claims are typical of the claims of class members.

18          37.       The Plaintiff is an adequate representative of the Class because his
19
      interests do not conflict with the interests of the Class, he will fairly and
20

21    adequately protect the interests of the Class, and counsel skilled and experienced
22    in class actions, including TCPA class actions, represents him.
23
            38.       Common questions of law and fact predominate over questions
24

25    affecting only individual class members, and a class action is the superior method
26    for fair and efficient adjudication of the controversy. The only individual question
27
      concerns identification of class members, which will be ascertainable from records
28
                                                 7
                                   CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 8 of 10 Page ID #:8




 1
      maintained by Defendant and/or their agents.

 2          39.       The likelihood that individual members of the class will prosecute
 3
      separate actions is remote due to the time and expense necessary to prosecute an
 4

 5
      individual case.

 6          40.       The Plaintiff is not aware of any litigation concerning this
 7
      controversy already commenced by others who meet the criteria for the entire
 8

 9    Class’s membership described above.

10                                     LEGAL CLAIMS
11
                                     First Claim for Relief
12                   Violation of the TCPA’s Automated Call provisions
13
            41.       The Plaintiff incorporates the allegations from all previous
14

15    paragraphs as if fully set forth herein.

16          42.       Defendant’s call was made without the prior express consent, or
17
      the prior express written consent, of the called parties. 47 C.F.R. § 64.1200(a)(2);
18

19    47 C.F.R. § 64.1200(f)(8).
20          43.       The Defendant violated the TCPA by (a) using a prerecorded voice
21
      to make calls to cellular telephone numbers without the required consent, or (b) by
22

23    the fact that others made those calls on its behalf. See 47 U.S.C. § 227(b).
24          44.       The Defendant’s violations were willful and/or knowing.
25
            45.       The TCPA also authorizes injunctive relief, and the Plaintiff seeks
26

27    injunctive relief prohibiting Defendant from calling telephone numbers using an a
28
                                                 8
                                   CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 9 of 10 Page ID #:9




 1
      prerecorded voice, absent an emergency circumstance.

 2                                        Relief Sought
 3
               WHEREFORE, for himself and all class members, Plaintiff requests the
 4

 5
      following relief:

 6             A.   Injunctive relief prohibiting Defendant from calling telephone
 7
      numbers using a prerecorded voice absent an emergency circumstance.
 8

 9             B.   Because of Defendant’s violations of the TCPA, Plaintiff seeks for

10    himself and the other putative Class members $500 in statutory damages per
11
      violation or—where such regulations were willfully or knowingly violated—up to
12

13    $1,500 per violation, pursuant to 47 U.S.C. § 227(b)(3).

14             C.   An order certifying this action to be a proper class action under
15
      Federal Rule of Civil Procedure 23, establishing any appropriate class the Court
16

17    deems appropriate, finding that Plaintiff is a proper representative of the Class, and

18    appointing the lawyers and law firms representing Plaintiff as counsel for the
19
      Class.
20

21             D.   Such other relief as the Court deems just and proper.
22

23

24

25

26

27

28
                                                 9
                                   CLASS ACTION COMPLAINT
     Case 8:21-cv-00531-DOC-JDE Document 1 Filed 03/23/21 Page 10 of 10 Page ID #:10




 1
            Plaintiff requests a jury trial as to all claims of the complaint so triable.

 2                                          Respectfully submitted,
 3
                                            MARK AUSSIEKER, individually and on
 4                                          behalf of those similarly situated individuals
 5
       Dated: March 23, 2021                By: /s/ Rachel E. Kaufman
 6                                          Rachel E. Kaufman (Cal Bar no. 259353)
 7                                          rachel@kaufmanpa.com
                                            KAUFMAN P.A.
 8                                          400 NW 26th Street
 9                                          Miami, FL 33127
                                            Telephone: (305) 469-5881
10

11                                          Attorney for the Plaintiff and the putative
                                            Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              10
                                 CLASS ACTION COMPLAINT
